Damiani, J.,
dissents and votes to reverse the order insofar as appealed from and grant the defendant railroad’s motion to quash and dismiss, with the following memorandum: The issue in this case is whether service of a summons was properly effected upon a corporation. The plaintiffs process server delivered the summons to a Mrs. Robin Cohen, who is employed in the New York City freight sales office of the defendant-appellant, Southern Railway Company. Appellant’s New York City office was headed by John Blair, its district sales manager, and was staffed by six sales representatives, the secretary to Mr. Blair, a switchboard operator, four secretary-clerks and Mrs. Cohen, who held the title of office manager. Plaintiff contends that Mrs. Cohen was the managing agent of appellant within the meaning of that term as used in CPLR 311 (subd 1) and that, accordingly, service upon her conferred in personam jurisdiction over the corporation. For the reasons stated in my dissent in Sullivan Realty Organiation v Syart Trading Corp (68 AD2d 756), it is my opinion that the service of process in this case was defective. A managing agent is a person who has the power and discretion to act on behalf of the corporation and to bind it in its business dealings with third persons (see Taylor v Granite State Provident Assn., 136 NY 343). The only conclusion that can logically be drawn from this record is that Mr. Blair was the appellant’s managing agent in New York. Regardless of her title, Mrs. Cohen’s duties clearly indicate that she was no more than a supervising clerk whose job it was to see that appellant’s sales office ran smoothly. Calling her an "office manager” does not make her a "managing agent”.